DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites providing a glass tube blank onto a processing line, and actively cooling an end portion of the glass tube blank at the start of the processing line. It is common in the art to provide a glass tube blank that is at room temperature. The active cooling step would suggest 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) in view of Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art.  Wada teaches a method for processing glass tube ends, comprising providing a glass tube blank (G2) having two tube end portions onto a processing line ([0054], figures 1,2 and 9). Wada teaches further processing the tube end portions by cutting and cooling the end portions ([0065], figure 11). Wada further teaches the glass tube blanks are provided for by drawing a glass tube strand using a Danner process ([0003]-[0003]), annealing the glass strand, and cutting the glass strand into a glass tube blank (figure 1, [0048]).  Wada teaches further processing of the ends of the glass tube blank using a second cutting device 18 ([0065]). However, Wada fails .
Regarding claim 2, as noted above, the applicant’s disclosure of the prior art teaches a glass tube blank separated from an endless glass strand has a temperature 
Regarding claim 3, Hoshiba teaches directing a coolant flow onto the at least one of the two end portions, such as air ([0046]).
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 1 above, and further in view of Gaylo et al. (2018/0273418).  As noted above, the applicant’s disclosure of the prior art teaches a glass tube blank separated from an endless glass strand has a temperature in the range of 150°C-400°C ([0071] of spec). Wada and Hoshiba doesn’t specify a temperature sensor.  Gaylo teaches a method for processing a glass tube in a conversion process that comprises processing and end portion of the glass tube.  Gaylo further teaches employing a thermal imaging system, which would naturally incorporate a sensor, for sensing the temperature of the glass tube as it is being processed in different processing stations. Gaylo teaches the thermal imaging system allows for the temperature profiles to be used to control temperature gradients from one processing station to the next ([0091], [0093], [0101]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly incorporated a thermal imaging system for sensing the temperature of the glass tube, such as the end portions that are being processed, so as to provide feedback to the processing station, such as a cooling station, for controlling the cooling station and establishing the desired temperature gradient.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 1 above, and further in view of Zimmermann (3,215,517).  Wada teaches further processing steps for the tube end portions for producing pharmaceutical containers ([0002]) include cutting the ends by creating a crack and propagating the crack, which is interpreted to be scoring and rupturing ([0065], [0086], [0089]). Hoshiba also teaches the glass tube blanks are re-cut ([0005]). Zimmermann teaches additional processing steps for glass tubes for forming pharmaceutical containers (col. 1 lines 10-15), wherein one step comprises mechanical severance (i.e. scoring and rupturing) of a (cooled) tube end portion to provide a ruptured tube end portion (col. 2 lines 57-60, 70-72, col. 4 lines 28-32), closing the ruptured end portion to provide a closed tube end portion (col. 4 lines 35-40), and thermally processing the closed end tube form a planar end (col. 5 lines 22-36, figures 6, 7).  Zimmermann doesn’t specify preheating the tube before closing, and thus the closing is performed without thermally pre-processing. Zimmermann teaches the additional processing provides for closed end tubes that can be stored while preventing entry of contaminants into the tube while traveling to other processing stations, such for forming pharmaceutical containers (col. 5 lines 68-74, col. 7 lines 1-15).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the additional processing steps, such severance, closing, and thermal processing, so as to provide closed glass tubes suitable for processing into pharmaceutical containers.
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) in view of Hoshiba et al. (2014/0366693) and applicant’s .
Regarding claim 7, Hoshiba teaches applying the blowing air to both tube end portions of the tube blanks ( airflow A2 and A1 in figure 6).
Regarding claim 8, Hoshiba teaches directing a coolant flow onto the at least one of the two end portions, such as air ([0046]).
Regarding claim 9, Hoshiba discloses blowing air through a slotted nozzle that extends parallel to the conveying direction (note conveying direction in figure 1 and slotted nozzle in figure 6).
Regarding claim 10, Hoshiba discloses in figure 6 air blown through two nozzles arranged on mutually opposite sides of a horizontal plane extending in the conveying direction.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 8 above, and further in view of Brown et al. (2010/0287991). Wada teaches using a laser to heat and form an inner crack along a cutting line, . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 6 above, and further in view of Gaylo et al. (2018/0273418).  As noted above, the applicant’s disclosure of the prior art teaches a glass tube blank separated from an endless glass strand has a temperature in the range of 150°C-400°C ([0071] of spec). However, applicant’s prior art or Hoshiba don’t specify detecting a temperature.  Gaylo teaches a method for processing a glass tube in a conversion process that comprises processing and end portion of the glass tube.  Gaylo further teaches employing a thermal imaging system for sensing the temperature of the glass tube as it is being processed in different processing stations. Gaylo teaches the thermal imaging system allows for the temperature profiles to be used to control temperature gradients from one processing station to the next ([0091], [0093], [0101]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) ), Hoshiba et al. (2014/0366693) and applicant’s disclosure of the prior art, as applied to claim 6 above, and further in view of Zimmermann (3,215,517).  Wada teaches further processing steps for the tube end portions for producing pharmaceutical containers ([0002]) include cutting the ends by creating a crack and propagating the crack, which is interpreted to be scoring and rupturing ([0065], [0086], [0089]). Hoshiba also teaches the glass tube blanks are re-cut ([0005]). Zimmermann teaches additional processing steps for glass tubes for forming pharmaceutical containers (col. 1 lines 10-15), wherein one step comprises mechanical severance (i.e. scoring and rupturing) of a (cooled) tube end portion to provide a ruptured tube end portion (col. 2 lines 57-60, 70-72, col. 4 lines 28-32), closing the ruptured end portion to provide a closed tube end portion (col. 4 lines 35-40), and thermally processing the closed end tube form a planar end (col. 5 lines 22-36, figures 6, 7).  Zimmermann doesn’t specify preheating the tube before closing, and thus the closing is performed without thermally pre-processing. Zimmermann teaches the additional processing provides for closed end tubes that can be stored while preventing entry of contaminants into the tube while traveling to other processing stations, such for forming pharmaceutical containers (col. 5 lines 68-74, col. 7 lines 1-15).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the additional processing steps, such .
Response to Arguments
Applicant’s arguments, filed December 10, 2021, with respect to the rejection(s) of claim(s) 1 and 6 under Wada have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoshiba.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741